DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment and comments submitted 8/23/2022.
Claims 2, 5, 6, 7, and 8 have been amended. Claim 2 has been amended to remove “main components” characterization, claims 5 and 8, amended to indicate the list identified is in the alternative, and claims 6 and 7 have been amended to correct functional language and indicate the voltage source is a primary battery or a rechargeable battery, support is found in [0018] of the instant application.
Claims 9-15 have been previously withdrawn
Claims 1-8 being examined on their merits.
Claims 1-15 are currently pending.
Claim Objections
Claim objections of clams 5 and 8 are withdrawn in light of amendments.
					Claim Interpretation 
For claim 1, the limitation of, "ash," as applied by the instant specification in page 3, "The ash used to manufacture the electrolyte 103 may be fly ash, bottom ash, or their mixture .. .In terms of the invention it is an essential observation that ash contains plenty of ionizable compounds, especially aluminum and silicon oxides," will be interpreted as "ash."

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
	a. The term "terminals" in claims 1, 6 and 7 is used by the claim to mean "electrodes," while the accepted meaning is "terminal provided for electrical contact to load." The term is unclear because the specification does not clearly redefine the term.

The rejection of claim 2 under 35 U.S.C. 112(d) is withdrawn in light of amendments.

Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive.
	a. 	Applicant argues the expression “grafiittiliitu,” in Finnish means “graphite chalk,” and where “chalk” is well known in the art. It should be noted; the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
	b. 	Applicant argues “terminals,” and “electrodes,” are interchangeable in view of the claims and “one skilled in the art would understand what is meant by the term "terminal.”
	The office respectfully disagrees where “battery terminals are the electrical contacts used to connect a load or charger to a single cell or multiple-cell battery”, as opposed to an “electrode is an electrical conductor which makes contact with a non-metallic part of a circuit. In a battery, the electrodes connect the battery terminals to the electrolyte.” (retrieved from https://www.batterypowertips.com/what-is-an-electrode/).
	c. 	Applicant questions the rejection of claims 2-5, and 8 based on dependency, submitting  claims 2-5, and 8 are correctly dependent. The office respectfully agrees claims 2-5, and 8 are correctly dependent, but  they depend from a rejected base claim and therefore stand rejected.

Applicant’s arguments, see page 8, filed 8/23/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/Maria Laios/Primary Examiner, Art Unit 1727